Citation Nr: 0014367	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-18 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased evaluation for calcific 
tendonitis of the right shoulder on an extraschedular basis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which granted a 10 percent 
evaluation for the veteran's calcific tendonitis of the right 
shoulder on a schedular basis.  The veteran, who had active 
service from April 1969 to April 1973, appealed that 
decision, and the case was referred to the Board for review.  
An April 1999 Board decision denied an evaluation in excess 
of 10 percent on a schedular basis, and remanded the claim 
for further development of the extraschedular issue.  The RO 
has completed the requested development, and the claim has 
again been referred to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's calcific tendonitis of the right shoulder 
is currently evaluated as 10 percent disabling on a schedular 
basis.

2.  Calcific tendonitis of the veteran's right shoulder has 
not resulted in marked interference with employment nor 
required frequent hospitalizations.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for calcific 
tendonitis of the right shoulder have not been met.  
38 C.F.R. § 3.321(b)(1)(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's central contention is that his service-
connected calcific tendonitis of the right shoulder has 
resulted in marked interference with employment.  The veteran 
contends that an evaluation in excess of 10 percent is thus 
warranted under 38 C.F.R. § 3.321(b), which provides for 
evaluations in exceptional cases where the schedular 
evaluations are found to be inadequate.  The governing 
criteria in such cases are the presence of marked 
interference with employment or frequent periods of 
hospitalization.  As noted above, an April 1999 Board 
decision denied an evaluation in excess of 10 percent for the 
veteran's service-connected disability applying the VA rating 
schedule. 

As a result of his claim for an increased evaluation, the RO 
afforded the veteran a VA examination in March 1997.  While 
the examiner found the veteran's complaints of right shoulder 
pain to be credible, she stated that shoulder symptomatology 
had not precluded employment, as the veteran had modified his 
activities so as not to aggravate the pain.  

The veteran was provided a hearing before an RO hearing 
officer in August 1997.  The veteran related his employment 
history as a blue-collar worker, and that he had no 
background in office work.  The veteran further testified 
that he did well on the post office examination, but that he 
informed the post office personnel officer that his shoulder 
pain precluded him from the heavy lifting required of work 
there.  He continued that he attempted to open a few 
businesses, but that his shoulder symptomatology precluded 
success.  The veteran also related that he owned a nursery at 
one time, and was talented at raising roses.  Finally, the 
veteran testified that he was no longer employable as a 
welder as a result of his service-connected disability.

In March 1998, the veteran was provided a psychiatric 
examination in conjunction 

with another claim.  The veteran related that he had been 
involved in the nursery business from 1987 to 1995, and that 
he left the business as a result of feelings of depression.  
The veteran related this history again to a different 
examiner who performed a May 1998 VA examination.

In October 1999 correspondence, the RO asked the veteran to 
submit employment records that would support his claim that 
his service-connected disability had affected his employment.  
The veteran did not reply.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation on an extraschedular basis.  In this 
regard, the Board notes that the veteran has submitted no 
evidence to support his assertion that his employment has 
been affected by his service-connected disability.  He has 
not submitted any employment records that would reflect that 
his service-connected disability has interfered with his 
employment, even after the April 1999 Board remand and 
subsequent correspondence from the RO requested that he 
provide this information.  Further, to the extent that the 
veteran's employment has been affected by any disability, the 
manifest evidence is that the veteran has left the job market 
for nonservice-connected reasons.  He has repeatedly stated 
to VA examiners that his psychiatric problems have forced him 
out of the job market.  Finally, the Board would note that 
the current 10 percent evaluation assigned to the veteran's 
service-connected disability does in fact contemplate a 
reduction in earning capacity.

Thus, the Board finds that the record does not reflect that 
the veteran's service-connected calcific tendonitis of the 
right shoulder has resulted in marked interference with his 
employment, that is, beyond that contemplated in the 
schedular criteria.  38 C.F.R. § 3.321(b)(1).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (1999).  




ORDER

An evaluation in excess 10 percent for calcific tendonitis of 
the right shoulder on an extraschedular basis is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

